                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
UNITED STATES OF AMERICA,                              )
                                                       )
               Plaintiff,                              )
                                                       )
       v.                                              )       No. 20-03046-05-CR-S-BP
                                                       )
RUFUS H. JONES,                                        )
                                                       )
               Defendant.                              )
                                              ORDER

       Before the Court is the second Motion filed personally by Defendant, asking the

undersigned to reconsider detention. (Doc. 146.) As Defendant has been advised previously, he

is represented by an attorney in this case, and the Court “is not required ‘to entertain pro se motions

filed by a represented party.’” United States v. Tollefson, 853 F.3d 481, 485 (8th Cir. 2017) (citing

Abdullah v. United States, 240 F.3d 683, 686 (8th Cir. 2001)). Furthermore, the Scheduling and

Trial Order entered on June 22, 2020 states that pro se filings will not be accepted from defendants

who are represented by counsel. (Doc. 82 ¶ VI(A).) Accordingly, the second pro se Motion to

reconsider detention is DENIED. Any request of the Court must be made by and through

Defendant’s attorney.

       IT IS SO ORDERED.

                                                       /s/ David P. Rush
                                                       DAVID P. RUSH
                                                       UNITED STATES MAGISTRATE JUDGE

DATE: August 7, 2020




            Case 6:20-cr-03046-BP Document 147 Filed 08/07/20 Page 1 of 1
